Citation Nr: 1441797	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  14-23 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to April 1953.  

This matter is on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This appeal includes documents contained in the Virtual VA paperless claims processing system and any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDING OF FACT

The evidence does not indicate that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in January 2012 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  

The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, the Veteran submitted statements in support of his claim.  

A VA examination with respect to the issue on appeal was also obtained in April 2013.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examination obtained in this case is more than adequate, it is predicated on a full understanding of the Veteran's medical history, and provides a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

TDIU

In October 2011, the Veteran submitted a claim seeking entitlement to TDIU.  In his claim, he asserted that his service-connected disabilities preclude him from obtaining gainful employment and that no employer would hire him due to his service-connected disabilities.  

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2013).  A total disability rating for compensation purposes may be assigned on the basis of "individual unemployability," or when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2013).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.  

If a veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to C&P for extra-schedular consideration in all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  

In all cases, the Board must evaluate whether there are circumstances, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b) (2013).  

In this case, the Veteran is service connected for posttraumatic stress disorder (PTSD) (with a 30 percent disability rating), residuals of cold weather exposure of the right lower extremity (30 percent), residuals of cold weather exposure of the left lower extremity (30 percent), residuals, shell fragment wound to the right arm with retained foreign bodies (20 percent), residuals of a shell fragment wound to face with residual scar (10 percent), multiple small asymptomatic scars of the right leg and thigh (0 percent), and scars resulting from a penetrating wound left leg (0 percent).  The Veteran has a combined disability rating of 80 percent.  

The Board notes at the outset that for TDIU purposes, disabilities to the lower extremities will be considered as a single disability, to include the bilateral factor, for purposes of this requirement.  38 C.F.R. § 4.16(a) (2013).  Given that his cold injury residuals may be characterized as a single disability, he has a single disability that is in excess of 40 percent.  Moreover, as his total disability rating exceeds 70 percent, the schedular criteria for TDIU have been met.  

However, notwithstanding that fact, the record does not support a finding that the Veteran's service-connected disabilities alone have rendered him unable to obtain or retain substantially gainful employment.  In this regard, VA afforded the Veteran a general medical examination in April 2013, where the examiner noted review of the claims file, the Veteran's electronic medical record, and conducted a clinical interview.  The Veteran reported that he was employed as a firefighter for 33 years, and retired in 1986.  He stated that he was promoted from Captain to Battalion Chief and that he loved his job.  

After examination of the Veteran, the examiner noted that the Veteran's scars on his lower extremities were neither painful, unstable, or affected his ability to work.  As for the facial scars, the examiner noted that there were no identifiable scars to measure as they apparently have faded with time.  

As for the Veteran's muscle injuries, there was evidence of less than normal strength for elbow flexion, knee extension, and ankle dorsiflexion.  There was no evidence of loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, uncertainty of movement, or muscle atrophy.  The Veteran reported regular use of a wheelchair which the examiner stated was due to multiple non-service connected medical conditions including diabetic neuropathy, dizziness, an old hip fracture, and general deconditioning and weakness due to age.  The examiner noted that the Veteran's muscle injuries have no functional impact, and do not impact his ability to work.  

Regarding his cold injuries, the Veteran reported joint pain, cold sensitivity, color changes, and numbness in his lower extremities as a result of cold exposure.  In the Veteran's claim for unemployability, he reported that his cold injuries made it difficult for him to drive or to stand or walk for prolonged periods of time.  However, the examiner determined that the Veteran's cold injuries did not prevent the Veteran from performing the duties of sedentary employment.  

The Board notes that while the Veteran is service connected for PTSD.  However, at the time of the VA examination, the examiner did not believe the Veteran met the full criteria for PTSD.  Specifically, the Veteran denied avoidance symptoms, hyper arousal, depressed mood, suicidal ideation, or any other PTSD symptoms.  As the Veteran had no current symptoms of PTSD, his psychiatric disability does not render him unable to secure gainful employment.  

The Veteran was noted as having mild memory loss such as forgetting names, directions, recent events, own occupation, and had disorientation as to time and place.  The examiner attributed these symptoms to a non-service connected diagnosis of dementia.  The examiner reported that the Veteran's symptoms of dementia are severe and result in significant functional impairment.  He stated the Veteran demonstrated profound memory problems as well as impairment in executive functioning.  The examiner concluded that the Veteran's symptoms of dementia, a non-service connected condition, render him unable to secure or maintain gainful employment.  

In conclusion, the examiner determined that none of the Veteran's service-connected disabilities rendered him unable to secure or maintain gainful employment, and that sedentary employment was plausible.  Instead, the examiner found that the Veteran's non-service connected dementia caused significant functional impairment, and likely rendered him unable to secure or maintain gainful employment.  Furthermore, the Board notes that the Veteran had a very successful, 33 year career as a firefighter.  During his career, he experienced the symptoms of his service-connected disabilities and worked without difficulty.  The Veteran reported that his retirement was not based on any service-connected health issue, but rather he just got "burnt out."  

The Board has also considered the Veteran's statements regarding his service-connected disabilities, and how they prevent him from securing and maintaining substantially gainful employment.  He specifically stated that his residuals of cold injuries cause great difficulty with driving, standing, and walking for long periods of time.  The Board notes that the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 470 (1994).  He is not, however, competent to identify whether his symptoms render him unemployable under VA regulations.  
On the other hand, such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  See also Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").

Therefore, as the evidence does not establish that the Veteran in unemployable due to his service-connected disabilities, the appeal is denied.  


ORDER

Entitlement to TDIU is denied.  




____________________________________________
B.T. KNOPE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


